DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tapily (US 2018/0076027).
Regarding claim 1, Tapily discloses a substrate processing method, comprising: providing a substrate(Figs.2A-2C, numeral 2) ([0028]) containing a metal film (204), a metal-containing liner (202) surrounding the metal film (204), and a dielectric film (200) surrounding the metal-containing liner (202A); forming a blocking layer on the metal film ([0029]); depositing a material film (206) on the dielectric film (200) and on the metal-containing liner (202) ([0030]); and removing the material film from the metal-containing liner ([0030]) to selectively form the material film (Fig.2C, numeral 200A) on the dielectric film (200).
Regarding claim 2, Tapily discloses wherein the depositing also deposits material film nuclei (Fig.2B, numeral 207) on the metal film (204), and the removing etches the material film nuclei from the metal film ([0030]).  
Regarding claim 3, Tapily discloses wherein the metal-containing liner contains a metal compound that includes TiN (Fig.3A).  
Regarding claim 5, Tapily discloses wherein the metal film includes Cu, Al, Ta, Ti, W, Ru, Co, Ni, or Mo ([0028]).  
Regarding claim 6, Tapily discloses wherein the dielectric film (200) includes SiO2 ([0028]).  
Regarding claim 7, Tapily discloses wherein the material film (206) includes a metal oxide ([0029]).  
Regarding claim 8, Tapily discloses wherein the metal oxide contains HfO2, ZrO2, or AL2O3 ([0030]).
Regarding claim 9, Tapily discloses wherein the blocking layer contains contain a self-assembled monolayers (SAM) ([0029])).
Regarding claim 10, Tapily discloses wherein the SAM includes a thiol ([0024]).  
Regarding claim 11, Tapily discloses wherein the thiol includes an alkane thiol or a fluoroalkane thiol ([0024]).  
Regarding claim 12, Tapily discloses wherein the alkane thiol includes dodecanethiol and the fluoroalkane thiol includes perfluorodecanethiol ([0024]).  
Regarding claim 13, Tapily discloses wherein the blocking layer includes a phosphonate and or a carboxylate ([0024]).
Regarding claim 14, Tapily discloses a substrate processing method, comprising: providing a substrate  (Figs. 2A-2C, numeral 2) containing a metal film (204), a metal-containing liner (202) surrounding the metal film (204), and a dielectric film (200) surrounding the metal-containing liner (202), wherein the metal film (204) includes Cu, Ru, or Co ([0028]); forming a blocking layer on the metal film ([0029]), wherein the blocking layer includes a self- assembled monolayer that contains a thiol ([0029]; [0024]); depositing a material film (206) on the dielectric film (200) and on the metal-containing liner (202); and removing the material film (207) from the metal-containing liner  (202) to selectively form the material film on the dielectric film (Fig.2C, numeral 206).  
Regarding claim 15, Tapily discloses wherein the depositing also deposits material film nuclei (Fig.2B, numeral 207) on the metal film (204), and the removing etches the material film nuclei from the metal film ([0030]).  
Regarding claim 16, Tapily discloses wherein the metal-containing liner contains a metal compound that includes TiN (Fig. 3A).  
Regarding claim 18, Tapily discloses wherein the dielectric film (200) includes SiO2 ([0028]).  
Regarding claim 19, Tapily discloses wherein the material film includes a metal oxide ([0029]).  
Regarding claim 20, Tapily discloses a substrate processing method, comprising: providing a substrate (Figs. 2A-2C, numeral 2) containing a metal film (204), a metal-containing liner (202) surrounding the metal film (204), and a dielectric film (200) surrounding the metal-containing liner (202), wherein the metal film includes Cu, Ru, or Co ([0028]), wherein the metal-containing liner (202) contains a metal compound that includes TiN (Fig.3A), forming a blocking layer on the metal film ([0029]), wherein the blocking layer includes a self- assembled monolayer  ([0029] that contains a thiol ([0024]); depositing a material film  (206) on the dielectric film (200) and on the metal-containing liner (202), wherein the material film (206) includes a metal oxide ([0029]), and wherein the depositing also deposits material film nuclei  (Fig.2B, numeral 207) on the metal film (204); and removing the material film from the metal-containing liner  (202) and the material film nuclei (207) from the metal film (204) ([0030]) to selectively form the material film  (Fig.2C, numeral 206) on the dielectric film (200).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tapily as applied to claims 1 and 14 above, and further in view of Noguchi (US 2006/0281298).
Regarding claims 4 and 17, Tapily does not explicitly disclose wherein the metal-containing liner contains a laminate of TaN/Ta, TaN/Co, or TaN/Ir.  
	Noguchi however discloses that the metal-containing liner contains a laminate of TaN/Ta ([0109]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Tapily with Noguchi to have the metal-containing liner contains a laminate of TaN/Ta for the purpose of fabrication a barrier layer having good adhesion to an insulating film (Noguchi, [0109]).
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that Tapily does not disclose “depositing a material film on the dielectric film and on the metal-containing liner; and removing the material film from the metal-containing liner,” are not persuasive because of the following reasons.  First, Tapily discloses the dielectric film (Fig.2B, numeral 200) and a metal-containing liner (Fig.2B, numeral 202).  Second, Tapily discloses depositing a material film (Fig. 2B, numerals 200A, 207) on the dielectric film (200) and on the metal-containing liner (202) ([0029]). Tapily further discloses removing the material film from the metal-containing liner ([0030]).  Thus, Tapily discloses “depositing a material film on the dielectric film and on the metal-containing liner; and removing the material film from the metal-containing liner,” as required by claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891